Citation Nr: 0534876	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  05-32 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)  
in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services rendered at a private facility beginning on 
September 21, 2004.


ATTORNEY FOR THE BOARD

David A. Saadat


REMAND

The veteran had active military service from March 1965 to 
March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 determination by the Bay Pines VAMC 
which found that the veteran was entitled to reimbursement 
for the cost of medical expenses incurred at a private 
facility between September 17, 2004, and September 20, 2004, 
but not for those expenses incurred at that facility 
beginning September 21, 2004.  

The appeal is REMANDED via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

On an October 2005 VA Form 9, the veteran indicated that he 
wanted a Board hearing at the RO.  Accordingly, the case is 
REMANDED for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran may submit additional evidence and 
argument on remanded matters.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  All remands require expeditious handling.  
See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

